                Case 2:18-cr-00258-MCE Document 89 Filed 08/04/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROGER YANG
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-00258 MCE
11
                                   Plaintiff,            STIPULATION REGARDING EXCLUDABLE
12                                                       TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                           ORDER
13
     HEIDI PHONG,                                        DATE: August 6, 2020
14   LI JUAN WANG,                                       TIME: 10:00 a.m.
     ZHEN SHANG LIN, and                                 COURT: Hon. Morrison C. England, Jr.
15   FENG LI.
16                                Defendants.
17

18          This case is set for status on August 6, 2020. On May 13, 2020, this Court issued General Order

19 618, which suspends all jury trials in the Eastern District of California “until further notice.” Further,
20 pursuant to General Order 611, this Court’s declaration of judicial emergency under 18 U.S.C. § 3174,

21 and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s judicial

22 emergency, this Court has allowed district judges to continue all criminal matters to a date after May 2,
        1
23 2021. This and previous General Orders, as well as the declarations of judicial emergency, were

24 entered to address public health concerns related to COVID-19.

25          Although the General Orders and declarations of emergency address the district-wide health

26 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30   PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:18-cr-00258-MCE Document 89 Filed 08/04/20 Page 2 of 5


 1 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 2 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 3 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 4 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 5 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 6 findings on the record “either orally or in writing”).

 7          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 8 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 9 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

10 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

11 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

12 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

13 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

14 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

15          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

16 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

17 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

18 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

19 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d
20 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

21 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

22 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

23 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

24 by the statutory rules.

25          In light of the societal context created by the foregoing, this Court should consider the following

26 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

27

28

       STIPULATION REGARDING EXCLUDABLE TIME                2
30     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:18-cr-00258-MCE Document 89 Filed 08/04/20 Page 3 of 5


 1 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

 2 for the status hearing. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

 3 continuance must be “specifically limited in time”).

 4                                                STIPULATION

 5          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 6 through defendant’s counsel of record, hereby stipulate as follows:

 7          1.       By previous order, this matter was set for status on August 6, 2020.

 8          2.       By this stipulation, defendant now moves to continue the status conference until

 9 November 5, 2020, and to exclude time between August 6, 2020, and November 5, 2020, under 18

10 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].

11          3.       The parties agree and stipulate, and request that the Court find the following:

12                   a)     The government has represented that the discovery associated with this case

13          includes terabytes of data, chats that need translation, and voluminous records. All of this

14          discovery has been either produced directly to counsel and/or made available for inspection and

15          copying.

16                   b)     Counsel for defendant desires additional time to examine the evidence, and

17          conduct their own investigation. Counsel for Heidi Phong will be unavailable in August and part

18          of September.

19                   c)     Counsel for defendant believes that failure to grant the above-requested

20          continuance would deny him/her the reasonable time necessary for effective preparation, taking

21          into account the exercise of due diligence.

22                   d)     The government does not object to the continuance.

23                   e)     In addition to the public health concerns cited by the General Orders and

24          declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

25          ends-of-justice delay is particularly apt in this case because two of the defendants are currently

26          residing in New York, an area heavily impacted by COVID-19 infections. This, and the recent

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:18-cr-00258-MCE Document 89 Filed 08/04/20 Page 4 of 5


 1          local spike in infections, has made travel to and from that area impossible, and made

 2          communications with defendants extremely difficult.

 3                   f)     Based on the above-stated findings, the ends of justice served by continuing the

 4          case as requested outweigh the interest of the public and the defendant in a trial within the

 5          original date prescribed by the Speedy Trial Act.

 6                   g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 7          et seq., within which trial must commence, the time period of August 6, 2020 to November 5,

 8          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 9          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

10          of the Court’s finding that the ends of justice served by taking such action outweigh the best

11          interest of the public and the defendant in a speedy trial.

12          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

13 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

14 must commence.

15

16                                Remainder of this page intentionally left blank

17

18

19
20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME                4
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:18-cr-00258-MCE Document 89 Filed 08/04/20 Page 5 of 5


 1        IT IS SO STIPULATED.

 2

 3
     Dated: July 30, 2020                     MCGREGOR W. SCOTT
 4                                            United States Attorney
 5
                                              /s/ ROGER YANG
 6                                            ROGER YANG
                                              Assistant United States Attorney
 7

 8
     Dated: July 30, 2020                     /s/ Noa Oren
 9                                            Noa Oren
                                              Federal Public Defender
10                                            Attorney for Defendant Zhen Shang
                                              Lin
11

12   Dated: July 30, 2020                     NOLAN BARTON & OLMOS LLP
13

14                                             /s/ Daniel B. Olmos
                                              Daniel B. Olmos
15                                            Attorney for Defendant Feng Li
16

17

18   Dated: July 30, 2020                          /s/ J. PATRICK McCARTHY
19                                                 J. PATRICK McCARTHY
                                                   Counsel for Defendant
20                                                 HEIDI PHONG

21

22                                           ORDER

23        IT IS SO ORDERED.

24 Dated: August 3, 2020

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME     5
30   PERIODS UNDER SPEEDY TRIAL ACT
